   4:21-cr-03030-JMG-CRZ Doc # 25 Filed: 08/23/21 Page 1 of 2 - Page ID # 69




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiffs,                            4:21CR3030

      vs.
                                                              ORDER
JOSEPH WARD JR., and VICKIE M.
WARD,

                     Defendants.


      Defendants have moved to continue the pretrial motion deadline and
status conference, (Filing No. 24), because Defendants and defense counsel
need additional time to fully review the discovery received before deciding if
pretrial motions should be filed. The motion to continue is unopposed. Based on
the showing set forth in the motion, the court finds the motion should be granted.
Accordingly,

      IT IS ORDERED:


      1)       Defendants’ motion to continue, (Filing No. 24), is granted.

      2)       Pretrial motions and briefs shall be filed on or before September 27,
               2021.

      3)       The status conference scheduled for August 25, 2021 is continued,
               and it will be held before the undersigned magistrate judge at 1:00
               p.m. on September 28, 2021 by telephone. All participants shall use
               the conferencing information provided by the court, (see Filing No.
               18), to participate in the call to discuss case progression and a
               potential trial setting. Counsel for the parties shall be present at the
               conference.

      4)       The ends of justice served by granting the motion to continue
               outweigh the interests of the public and the defendants in a speedy
4:21-cr-03030-JMG-CRZ Doc # 25 Filed: 08/23/21 Page 2 of 2 - Page ID # 70




         trial, and as to both defendants, the additional time arising as a
         result of the granting of the motion, the time between today’s date
         and September 28, 2021 shall be deemed excludable time in any
         computation of time under the requirements of the Speedy Trial Act,
         because this case remains “unusual and complex,” and continues to
         be exempted from the time restrictions of the Speedy Trial Act, 18
         U.S.C. § 3161 (h)(7)(B)(ii). Failing to timely object to this order as
         provided under this court’s local rules will be deemed a waiver of any
         right to later claim the time should not have been excluded under the
         Speedy Trial Act.

   Dated this 23rd day of August, 2021.

                                          BY THE COURT:

                                          s/ Cheryl R. Zwart
                                          United States Magistrate Judge
